Citation Nr: 1010610	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-07 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1970 to 
September 1984.

This matter came back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
October 2006.  This matter was originally on appeal from a 
February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
October 2008, the Board remanded the Veteran's claims for 
additional development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As note above, in October 2008, the Board remanded the claims 
on appeal for additional development.  In December 2008, VA 
received the Veteran's response to VCAA notice letter which 
requested that the Veteran should tell VA about on-going 
treatment records.  The Veteran identified treatment from VA 
Outpatient Clinic in Fort Sill/Lawton from August 2008, VA 
Medical Center in Chicago from October 1999 to August 2008, 
and Reynolds Army Community Hospital in Fort Sill from August 
2008.  

Because the Veteran filed his claim for increase in December 
2002, treatment records from December 2001 to the present 
time are pertinent.  

The claims file contains records from VA Medical Center in 
Chicago dated from November 2002 to March 2004 and from 
December 2006 to July 2008.  In addition, the claims file 
contains records from VA Outpatient Clinic in Fort 
Sill/Lawton from August 2008 to February 2009.  There are no 
records from Reynolds Army Community Hospital.  

Thus, it is the Board's opinion that the RO should attempt to 
obtain outstanding medical records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA medical 
records regarding the Veteran's knees 
from the VA Medical Center in Chicago 
from December 2001 through October 2002, 
April 2004 to November 2006, and August 
2008 and from the VA Outpatient Clinic in 
Fort Sill/Lawton from March 2009 to the 
present.  In addition, the Veteran should 
be provided with the necessary 
authorization for the release of any 
treatment records from Reynolds Army 
Hospital from August 2008 to the present.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claims at issue.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



